WAYNE SAVINGS COMMUNITY BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is effective as of
November 20, 2012 by and between Wayne Savings Community Bank (the "Bank"), an
Ohio savings and loan association, with its principal administrative office at
151 North Market Street, Wooster, Ohio and Joel Beckler (the "Executive"). Any
reference to "Company" herein shall mean Wayne Savings Bancshares, Inc., the
stock holding company parent of the Bank, and any successor or assign thereof.
Any reference to the Bank shall also include its successors and assigns.

 

WHEREAS, the Executive is currently employed by the Bank pursuant to an
employment agreement between the Bank and Executive entered into effective as of
August 14, 2009 (the “Prior Employment Agreement”); and

 

WHEREAS, the Bank desires to amend and restate the Prior Employment Agreement
for regulatory and other purposes; and

 

WHEREAS, the Bank desires to be ensured of the continued services of Executive
for the period provided in this Agreement; and

 

WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period, as the Bank’s Senior Vice President, Senior
Loan Officer, subject to the authority and direction of the Bank’s Chief
Executive Officer (“CEO”) and the terms and conditions set forth herein; and

 

WHEREAS, the parties acknowledge that, by virtue of Executive’s activities on
behalf of the Bank, Executive has been and will continue to be entrusted with,
and has had and will continue to have access to certain Confidential Information
(as hereinafter defined) related to the business and operations of the Bank
which constitutes a valuable, special and unique asset of the Bank, and which is
protected by the Bank in order to preserve its business, trade and goodwill; and

 

WHEREAS, the parties desire to set forth their understanding as to such
Confidential Information as an integral part of the terms and conditions of
Executive’s continued employment hereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and upon the other terms and conditions hereinafter
provided, the parties hereby agree as follows:

1.POSITION AND RESPONSIBILITIES.

During the period of his employment hereunder, Executive agrees to serve as
Senior Vice President, Senior Loan Officer for the Bank, under the direction of
the CEO of the Bank and to

1

 

perform the duties of the job description attached hereto and incorporated
herein, as the same may be amended from time to time in the sole discretion of
the Bank.

2.TERMS AND DUTIES.

(a)           In order to facilitate a common annual review date for all of the
Bank’s executive employment agreements, the term of Executive’s employment under
this Agreement shall begin as of the date first above written, and shall
continue through and including January 15, 2013. Beginning January 15, 2013,
unless terminated earlier in accordance with the terms herein, this Agreement
may be renewed for successive one (1) year terms within the Board’s sole
discretion and subject to the Board’s annual review. The Executive’s obligations
and the Bank’s rights under Section 10 hereof shall survive the expiration of
the term (including any renewal terms of this Agreement).

 

(b)          During the term of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that, with the approval of the Board, as evidenced
by a resolution of such Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in the
Board's judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive's duties pursuant to this
Agreement. For purposes of this Section 2(b), Board approval shall be deemed
provided as to service with any such business, companies or organizations that
Executive was serving as provided on the attached exhibit to this Employment
Agreement.

 

3.COMPENSATION AND REIMBURSEMENT.

 

(a)           The compensation specified under this Agreement shall constitute
the salary and benefits paid for the duties described in Section 2(b). The Bank
shall pay Executive as compensation a salary of not less than $115,000 per year
("Base Salary"). Such Base Salary shall be payable biweekly. During the period
of this Agreement, Executive's Base Salary shall be reviewed at least annually.
Such review shall be conducted by a Committee designated by the Board. Base
Salary shall include any amounts of compensation deferred by Executive under
qualified and nonqualified plans maintained by the Bank.

 

(b)           The Bank will provide Executive with such employee benefit plans,
arrangements and perquisites as are generally provided by the Bank to its
executive employees, and as are in effect from time to time. Without limiting
the generality of the foregoing provisions of this Subsection (b), Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, medical coverage or any other employee benefit plan or arrangement made
available by the Bank in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive will be
entitled to incentive compensation and bonuses as provided in any plan of the
Bank in which Executive is eligible to participate (and he

2

 

shall be entitled to a pro rata distribution under any incentive compensation or
bonus plan as to any year in which a termination of employment occurs, other
than termination for Cause). Nothing paid to the Executive under any such plan
or arrangement will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement.

 

(c)           In addition to the Base Salary provided for by paragraph (a) of
this Section 3, the Bank shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive in performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a)           Upon the occurrence of an Event of Termination (as herein defined)
during the Executive's term of employment under this Agreement, the provisions
of this Section 4 shall apply. As used in this Agreement, an "Event of
Termination" shall mean and include any one or more of the following: (i) the
termination by the Bank or the Company of Executive's full-time employment
hereunder for any reason other than (A) termination for Cause (as defined in
Section 8 hereof), (B) upon Retirement (as defined in Section 7 hereof), (C) for
Disability (as set forth in Section 6 hereof) or (D) Executive’s Death; (ii)
Executive's resignation from the Bank's employ following (A) a material change
in Executive's function, duties, or responsibilities, which change would cause
Executive's position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof described in Section 1 above, to
which Executive has not agreed in writing (and any such material change shall be
deemed a continuing breach of this Agreement), (B) a relocation of Executive's
principal place of employment to a location more than 30 miles outside the City
of Wooster, or a material reduction in the benefits and perquisites, including
Base Salary, to the Executive from those being provided as of the effective date
of this Agreement (except for any reduction that is part of an employee-wide
reduction in pay or benefits), (C) a liquidation or dissolution of the Bank or
the Company, or (D) material breach of this Agreement by the Bank; and (iii) the
event specified in Section 4(b) hereof. Upon the occurrence of any event
described in clauses (ii) (A), (B), (C) or (D) above, Executive shall have the
right to elect to terminate his employment under this Agreement by resignation
upon not less than thirty (30) days prior written notice given within a
reasonable period of time (not to exceed, except in case of a continuing breach,
four calendar months) after the event giving rise to said right to elect, which
termination by Executive shall be an Event of Termination. No payments or
benefits shall be due to Executive under this Agreement upon the termination of
Executive's employment except as provided in Sections 4, 5, 6 or 7 hereof.

 

(b)           As used in this Agreement, an Event of Termination shall also mean
and include Executive's involuntary termination or voluntary resignation from
the Bank's employ on the effective date of, or at any time following, a Change
in Control during the term of this Agreement or any renewal term hereof. For
these purposes, a Change in Control shall mean

3

 

a change in the ownership of the Bank or the Company, a change in the effective
control of the Bank or the Company or a change in the ownership of a substantial
portion of the assets of the Bank or the Company, in each case as provided under
Section 409A of the Code and the regulations thereunder.

 

(c)           Upon the termination of Executive’s employment constituting a
separation from service as defined in Code section 409A, resulting from an Event
of Termination as defined in Section 4(a) or 4(b), provided that Executive has
signed and delivered to the Bank a release agreement in form and substance
acceptable to the Bank (“Release Agreement”) on or before the deadline set forth
in the Release Agreement, which deadline shall not be later than 60 days after
the date of Executive’s termination, and further provided that Executive has not
revoked the Release Agreement within the deadline for revocation established by
the Release Agreement, the Bank, in accordance with the time line set forth
below, shall pay Executive or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages (but not both), a lump sum cash amount (“Termination
Payment”) equal to, in the case of an Event of Termination as defined in Section
4(a), one (1) times the sum of, or, in the case of an Event of Termination as
defined in Section 4(b), two (2) times the sum of:

 

(i)The highest annual rate of Base Salary paid to Executive at any time under
this Agreement,

 

(ii)The greater of (x) the average annual cash bonus paid to Executive with
respect to the two completed fiscal years prior to the Event of Termination, or
(y) the cash bonus paid to Executive with respect to the fiscal year ended prior
to the Event of Termination, and

 

(iii)The value of the employer matching contributions made on Executive’s behalf
in the Wayne Savings 401(k) Retirement Plan, or any successor thereto, and the
value of the employer contribution or allocation made on Executive’s behalf in
the Wayne Savings Community Bank Restated Employee Stock Ownership Plan, or any
successor thereto, in the calendar year preceding the year in which the Event of
Termination occurs.

 

If Executive is not a specified employee as defined in Section 409A of the
Internal Revenue Code and the rules promulgated thereunder (“Specified
Employee”), the Termination Payment shall be made no later than ninety (90) days
following the termination of Executive’s employment; provided, however, if the
90-day period following the date of the termination of Executive’s Employment
ends in the year after the year in which the termination of employment occurs,
the Termination Payment shall be made on the 90th day and shall not be made in
the year in which the termination of employment occurs. Executive will not be
permitted to specify the year in which the Termination Payment will be made.

 

If Executive is a Specified Employee, the Bank shall pay Executive the
Termination Payment on the first day of the seventh month following the
termination of Executive’s employment. The Termination Payment shall not be
reduced in the event Executive obtains other employment following termination of
employment.

 

4

 



Despite anything to the contrary in this Agreement, the Executive shall not be
entitled to any severance benefits under Section 4 of this Agreement on account
of employment termination unless the Executive's employment termination
constitutes a separation from service, as that term is defined in Code Section
409A and the rules, regulations, and guidance of general application issued
thereunder by the Department of the Treasury.

(d)           Upon the termination of Executive’s employment constituting a
separation from service, as defined in Code Section 409A, and resulting from an
Event of Termination as defined in Section 4(a) or 4(b), if Executive elects
continuation coverage pursuant to section 4980B(f) of the Internal Revenue Code
(“COBRA”), and, additionally, if, subsequent to the expiration of COBRA
coverage, Executive purchases an individual policy with coverage substantially
comparable to the coverage maintained by the Bank for all employees
(hereinafter, individually or collectively, “Continuation Coverage”), provided
that Executive has timely signed and delivered the Release Agreement to the Bank
as specified in Section 4(c) above, and has not thereafter revoked the Release
Agreement, and further provided that neither the Bank nor any of its affiliates
will incur any penalty or additional tax for failing to comply with any
applicable law, the Bank shall reimburse Executive in an amount equal to the
monthly premium paid by Executive for such Continuation Coverage, less any
applicable tax withholdings (“Continuation Coverage Reimbursement Payments”) for
a period not to exceed twelve (12) months following the termination of
Executive’s employment in the case of an Event of Termination as defined in
Section 4(a), or twenty-four (24) months in the case of an Event of Termination
as defined in Section 4(b) .

 

If Executive is not a Specified Employee (as defined in Section 4(c) above), the
monthly Continuation Coverage Reimbursement Payments shall commence no later
than ninety (90) days following the termination of Executive’s employment;
provided, however, if the 90-day period following the termination of Executive’s
employment ends in the year after the year in which Executive’s employment
termination occurs, the monthly Continuation Coverage Reimbursement Payments
shall commence on the 90th day and shall not be made in the year in which
employment termination occurs. Executive will not be permitted to specify the
year in which the monthly Continuation Coverage Reimbursement Payments will
commence.

 

If Executive is a Specified Employee, the Bank shall commence the monthly
Continuation Coverage Reimbursement Payments on the first day of the seventh
month following the termination of Executive’s employment.

 

Regardless of when the monthly Continuation Coverage Reimbursement Payments
commence, the first such payment shall include the amount that the Executive
would have received to the date of such commencement if the Continuation
Coverage Reimbursement Payments had commenced immediately following the
termination of Executive’s employment.

 

Notwithstanding the foregoing, if the reimbursement of Executive’s Continuation
Coverage payments hereunder would trigger the 20% tax and interest penalties
under Section 409A of the Code, then the Continuation Coverage Reimbursement
Payments shall not be provided, and in lieu thereof, the Bank shall pay to the
Executive a lump sum cash amount equal to the cost to the Bank if the monthly
Continuation Coverage Reimbursement Payments were

5

 

made, provided that doing so will not cause the Bank or any of its affiliates to
incur any penalty or additional tax for failure to comply with any applicable
law.

 

5.TAX INDEMNIFICATION.

 

(a)           If the payments and benefits pursuant to this Agreement, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Company and the Bank would constitute a "parachute
payment" as defined in Section 280G(b)(2) of the Code (the "Initial Parachute
Payment"), then the Bank shall pay to the Executive, at the time such payments
or benefits are paid and subject to applicable withholding requirements, a cash
amount equal to the sum of the following:

 

(i)twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive's "base amount" from the Company and its
subsidiaries, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive's base amount being
hereinafter referred to as the "Initial Excess Parachute Payment";

(ii)such additional amount (tax allowance) as may be necessary to compensate the
Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (i) above and on any payments
under this clause (ii). In computing such tax allowance, the payment to be made
under clause (i) above shall be multiplied by the "gross up percentage" ("GUP").
The GUP shall be determined as follows:

 

    _______________Tax Rate       GUP = 1- Tax Rate    

 

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

 

(b)          Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the "Determinative Excess Parachute Payment"), then the Bank's independent
tax counsel or accountants shall determine the amount (the "Adjustment Amount")
which either the Executive must pay to the Bank or the Bank must pay to the
Executive in order to put the Executive (or the Bank, as the case may be) in the
same position the Executive (or the Bank,

6

 

as the case may be) would have been if the Initial Excess Parachute Payment had
been equal to the Determinative Excess Parachute Payment. In determining the
Adjustment Amount, the independent tax counsel or accountants shall take into
account any and all taxes (including any penalties and interest) paid by or for
the Executive or refunded to the Executive or for the Executive's benefit. As
soon as practicable after the Adjustment Amount has been so determined, the Bank
shall pay the Adjustment Amount to the Executive or the Executive shall repay
the Adjustment Amount to the Bank, as the case may be.

 

(c)          In each calendar year that the Executive receives payments of
benefits that constitute a parachute payment, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Bank as
described above. The Bank shall indemnify and hold the Executive harmless from
any and all losses, costs and expenses (including without limitation, reasonable
attorneys' fees, interest, fines and penalties) which the Executive incurs as a
result of so reporting such information. The Executive shall promptly notify the
Bank in writing whenever the Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section 5 is being reviewed or is in dispute. The Bank shall assume control
at its expense over all legal and accounting matters pertaining to such federal
tax treatment (except to the extent necessary or appropriate for the Executive
to resolve any such proceeding with respect to any matter unrelated to amounts
paid or payable pursuant to this Section 5) and the Executive shall cooperate
fully with the Bank in any such proceeding. The Executive shall not enter into
any compromise or settlement or otherwise prejudice any rights the Bank may have
in connection therewith without the prior consent of the Bank.

 

6.DISABILITY.

(a)          Short-Term. In the event of Executive’s failure to substantially
perform his duties hereunder on a full-time basis for a period of not more than
one hundred eighty (180) days due to incapacity resulting from physical or
mental illness, the Bank will continue to pay Executive’s Base Salary during the
period of such incapacity, but only in the amounts and to the extent that
disability benefits payable to the Executive under Bank-sponsored insurance
policies are less than Executive’s Base Salary.

 

(b)          Long-Term. If Executive is incapacitated for a period of one
hundred eighty (180) consecutive days so that he cannot perform his duties
hereunder on a full-time basis, Executive’s employment will terminate upon the
expiration of such one hundred eighty (180) day period, and Executive shall be
entitled to receive all benefits payable as a result of the termination under
the terms of the Bank’s employee benefit plans.

 

7. TERMINATION UPON RETIREMENT.

 

Termination by the Bank of the Executive based on "Retirement" shall mean
termination of Executive in accordance with any retirement policy established
with Executive's consent with

7

 

respect to him. Upon termination of Executive upon Retirement, no amounts or
benefits shall be due Executive under this Agreement and the Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.

8.TERMINATION FOR CAUSE.

The term "Termination for Cause" shall mean termination because of the
Executive's personal dishonesty, incompetence (in the reasonable opinion of the
Bank’s Chief Executive Officer), willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
gross negligence in the performance of duties, willful violation of any law,
rule, or regulation (other than minor traffic violations or similar offenses) or
final cease-and-desist order, commission of an act of moral turpitude,
engagement in activities or conduct injurious to the reputation of the Bank,
material breach of any provision of this Agreement, or continued failure and/or
refusal to correct any performance deficiencies within fifteen (15) days
following receipt by the Executive of written notice from the President or the
Board of such deficiencies. Notwithstanding the foregoing, Executive shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the members of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause as defined herein, and specifying the
particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause (other
than any vested stock options, vested restricted stock or vested benefits under
any tax qualified or non-qualified employee benefit plan). Any non-vested stock
options or restricted stock granted to Executive under any stock option plan or
restricted stock plan of the Bank, the Company or any subsidiary or affiliate
thereof, shall become null and void effective upon Executive's receipt of Notice
of Termination for Cause pursuant to Section 9 hereof, and any non-vested stock
options shall not be exercisable by Executive at any time subsequent to such
Termination for Cause, (unless it is determined in arbitration that grounds for
termination of Executive for Cause did not exist, in which event all terms of
the options or restricted stock as of the date of termination shall apply, and
any time periods for exercising such options shall commence from the date of
resolution in arbitration).

 

9.NOTICE.

 

(a)           Any purported termination by the Bank for Cause shall be
communicated by Notice of Termination to the Executive. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provision so
indicated. If, within thirty (30) days after any Notice of Termination for Cause
is given, the Executive notifies the Bank or the Company that a dispute exists
concerning the termination, the parties shall promptly proceed to arbitration.
Notwithstanding the pendency of any such dispute, the Bank and the Company may
discontinue to pay Executive compensation until the dispute is finally resolved
in accordance with this Agreement. If it is determined that Executive is
entitled

8

 

to compensation and benefits under Section 4 of this Agreement, the payment of
such compensation and benefits by the Bank and Company shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid pending arbitration (at
the prime rate as published in the Wall Street Journal from time to time).

 

(b)          Any other purported termination by the Bank or by Executive shall
be communicated by a Notice of Termination to the other party. For purposes of
this Agreement, a "Notice of Termination" shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated. "Date of
Termination" shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his Base Salary, and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by the Executive of his employment, which is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, he shall return all cash
payments made to his pending resolution by arbitration, with interest thereon at
the prime rate as published in the Wall Street Journal from time to time if it
is determined in arbitration that Executive's voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.

 

10.POST-TERMINATION OBLIGATIONS.

 

(a)          All payments and benefits to Executive under this Agreement shall
be subject to Executive's compliance with this Section 10 during the term of
this Agreement and for the period specified in section 10(d).

 

(b)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

(c)          Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Bank. Executive will not, during or after the term
of his employment, use or disclose to any person, firm, corporation, or other
entity for any reason or purpose whatsoever (except for such disclosure as may
be required to be provided to the Federal Deposit Insurance Corporation (the
"FDIC"), or other federal or state banking agency with jurisdiction over the
Bank or Executive), any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof or any Confidential
Information.

9

 

For purposes of this Agreement, Confidential Information shall mean all
information or knowledge belonging to, used by, or which is in the possession of
the Bank relating to the Bank’s business, business plans, strategies, pricing,
sales methods, customers (including, without limitation, the names, addresses or
telephone numbers of such customers), technology, programs, finances, costs,
employees (including, without limitation, the names, addresses or telephone
numbers of any employees), employee compensation rates or policies, marketing
plans, development plans, computer programs, computer systems, inventions,
developments, trade secrets, know how or confidences of the Bank or the Bank’s
business, without regard to whether any of such Confidential Information may be
deemed confidential or material to any third party, and the Bank and the
Executive hereby stipulate to the confidentiality and materiality of all such
Confidential Information. The Executive acknowledges that all of the
Confidential Information is and shall continue to be the exclusive proprietary
property of the Bank, whether or not prepared in whole or in part by the
Executive and whether or not disclosed to or entrusted to the custody of the
Executive. The Executive agrees that upon the termination of the Executive's
employment with the Bank for any reason, the Executive will return promptly to
the Bank all memoranda, notes, records, reports, manuals, pricing lists, prints
and other documents (and all copies thereof) relating to the Bank’s business
which he may then possess or have with the Executive's control, regardless of
whether any such documents constitute Confidential Information. The Executive
further agrees that he shall forward to the Bank all Confidential Information
which at any time (including after the period of his employment with the Bank)
should come into the Executive's possession or the possession of any other
person, firm or entity with which the Executive is affiliated in any capacity.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank, and
Executive may disclose any information regarding the Bank or the Company which
is otherwise publicly available.

 

(d)          Executive agrees that, (i) while he is employed by the Bank, and
(ii) for a period of up to twenty-four months after the termination or cessation
of such employment, during such period of time as Executive is receiving
severance payments or liquidated damages as set forth in Section 4(c), Executive
shall not, without the prior written consent of the Bank:

 

(A)          Engage or participate, directly or indirectly, either as principal,
agent, employee, employer, consultant, director, shareholder (except as the
holder of not more than two percent of the stock of any publicly traded
corporation) or in any other individual or representative capacity whatsoever,
in the operation, management or ownership of any state or federally chartered
financial institution engaged in a business in direct competition with the
business of the Bank (or any business proposed to be conducted by the Bank at
the time of such termination of employment) within any of the counties within
the State of Ohio, in which the Bank is operating a branch at the time of such
termination of Executive’s employment; or

 

(B)          Directly or indirectly, alone or in conjunction with or on behalf
of any other person, solicit, divert, take away or endeavor to take away from
the Bank any person who was or is a customer or account of the Bank as of the
date of Executive’s termination of employment with the Bank or at any time
during the six (6) months prior to the date thereof; provided, however, that
nothing herein shall prohibit Executive from ceasing to be, or causing
Executive’s immediate family members to cease to be, customers of the Bank.

 

10

 



Executive may terminate the obligations set forth in this Section 10(d) at any
time, during or after termination or cessation of employment, by providing the
Bank with written notification (in a form acceptable to Bank) of Executive’s
irrevocable waiver of rights to continue receiving payments and benefits as set
forth in Sections 4(c) and 4(d), and providing any additional documentation of
such waiver deemed necessary or appropriate by the Bank.

 

(e)           Executive agrees that he shall not at any time (whether during or
for a period of one (1) year after the Executive's termination of employment
with the Bank), without the prior written consent of the Bank, either directly
or indirectly (i) solicit (or attempt to solicit), induce (or attempt to
induce), cause or facilitate any employee, director, agent, consultant,
independent contractor, representative or associate of the Bank to terminate
his, her or its relationship with the Bank, or (ii) solicit (or attempt to
solicit), induce (or attempt to induce), cause or facilitate any supplier of
services or products to the Bank to terminate or change his, her or its
relationship with the Bank, or otherwise interfere with any relationship between
the Bank and any of the Bank’s suppliers of products or services.

(f)           Executive agrees not to in any way slander or injure the business
reputation or goodwill of the Bank through any contact with customers, vendors,
suppliers, employees or agents of the Bank, or in any other way.

(g)           Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which relates to the Bank’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Executive while employed by the Bank
(all of the foregoing being referred to herein as “Work Product”) belong to the
Bank. The Executive shall perform all actions reasonably requested by the Bank
(whether during or after the employment period) to establish and confirm such
ownership of Work Product (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(h)           Executive acknowledges that the restrictions contained in this
Section 10 are reasonable and necessary to protect the legitimate interests of
the Bank. If the event of a breach or threatened breach by the Executive of any
of the provisions of Section 10 hereof, the Bank shall have the right to
specifically enforce this Agreement by means of an injunction, it being
acknowledged by the Executive and agreed upon by the parties that any such
breach will cause irreparable injury to the Bank for which money damage alone
will not provide an adequate remedy. The rights and remedies enumerated above
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Bank at law or in equity.

(i)           In the event any of the covenants contained in Section 10 or any
portion thereof, shall be found by a court of competent jurisdiction to be
invalid or unenforceable as against public policy or for any other reason, such
court shall exercise its discretion to reform such covenant to the end that the
Executive shall be subject to covenants that are reasonable under the
circumstances and are enforceable by the Bank. In any event, if any provision of
this Agreement is found unenforceable for any reason, such provision shall
remain in force and effect to the maximum extent allowable and all unaffected
provisions shall remain fully valid and enforceable.

11

 



(j)           In the event of a violation of this Section 10, the applicable
time periods provided in Section 10(d) and (e) shall be tolled during the time
of such violation. No waiver of the provisions of this Section 10 shall be
effective unless made in writing and signed by the Chairman of the Bank’s Board
of Directors on behalf of the Board.

11.SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

13.NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Bank and their respective successors and assigns.

14.MODIFICATION AND WAIVER.

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. In addition, notwithstanding
anything in this Agreement to the contrary, the Bank may amend in good faith any
terms of this Agreement, including retroactively, in order to comply with
Section 409A of the Code.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

12

 



15.REQUIRED REGULATORY PROVISIONS.

 

(a)           The Bank’s Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than Termination for Cause, shall not prejudice Executive's right to
compensation or other benefits under this Agreement. Executive shall not have
the right to receive compensation or other benefits for any period after
Termination for Cause as defined in Section 8 hereinabove.

 

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3) (12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. §
1818(g)) of the Federal Deposit Insurance Act (the "FDI Act"), the Bank's
obligations under this contract shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Executive all or part of
the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e) (12 U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI
Act, all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

(d)           If the Bank is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the FDI Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

 

(e)           All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, by the Director or other
designated official, at the time the FDIC or any other federal or state entity
enters into an agreement to provide assistance to or on behalf of the Bank or
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the FDIC or other applicable
regulatory authority to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

(f)           FDIC Part 359 Limitations. Despite any contrary provision in this
Agreement, any payments made to Executive under this Agreement, or otherwise,
shall be subject to compliance with 12 U.S.C. 1828 and FDIC Regulations 12 CFR
Part 359, Golden Parachute Indemnification Payments, and any other regulations
or guidance promulgated thereunder.

 

16.SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

13

 



17.HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18.GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not superseded by federal law.

19.ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within the Cleveland
metropolitan area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

20.PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or judicially resolved in the Executive's
favor.

21.INDEMNIFICATION.

The Bank and the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted by law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank or the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company, as appropriate), provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse the Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by the Executive.

22. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or

14

 

assets of the Bank or the Company, expressly and unconditionally to assume and
agree to perform the Bank's obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

23.SAVINGS CLAUSE.

 

The Bank and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with section 409A of the Internal Revenue Code
of 1986 and all other applicable laws. If, when Executive’s employment
terminates, Executive is a Specified Employee, as defined in section 409A of the
Internal Revenue Code of 1986, and if any payments under this Agreement,
including but not limited to Sections 4, 5, and 6, will result in additional tax
or interest to Executive because of Section 409A, then despite any provision of
this Agreement to the contrary Executive shall not be entitled to the payments
until the earliest of (x) the date that is at least six months after termination
of the Executive’s employment for reasons other than the Executive’s death, (y)
the date of the Executive’s death, or (z) any earlier date that does not result
in additional tax or interest to Executive under section 409A. As promptly as
possible after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. No interpretation of this Agreement which does
not satisfy the requirements of Section 409A shall be applied; instead, such
provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject Executive to additional tax or interest under Section
409A, the Bank shall reform the provision, maintaining to the maximum extent
practicable the original intent of the applicable provision if it can do so
without incurring any additional compensation expense, tax or penalties as a
result of the reformed provision. References in this Agreement to Section 409A
of the Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code Section 409A.

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.

 

ATTEST:   WAYNE SAVINGS COMMUNITY BANK                     By:   Secretary    
Rodney C. Steiger     Chief Executive Officer         WITNESS:   EXECUTIVE:    
                          Joel Beckler

 

15

 



CONSENT OF GUARANTOR (PURSUANT TO SECTION ELEVEN HEREOF)

 

WAYNE SAVINGS BANCSHARES, INC.       By:       Rodney C. Steiger     Chief
Executive Officer  

 



16

 



Wayne Savings Community Bank

Job Description

 

Job Title: SVP/Senior Loan Officer

Department: Executive

Reports To: Chief Executive Officer

FLSA Status: Exempt

Prepared By: Ursula Lehman

Prepared Date: November 19, 2012

Approved By:

Approved Date:

 

Summary

Directs the financial institution's entire lending program.

 

Guides and directs activities of all loan personnel under his or her immediate
control and has supervisory authority over appraisers, loan servicing and all
mortgage loan officers and loan counselors.

 

Supervises contacts with builders and real estate and loan brokers.

 

Responsible for the financial institution's involvement in all secondary market
activities, including negotiations for all loan participations and purchases.

 

Essential Duties and Responsibilities include the following. Other duties may be
assigned.

Supervises all lending operations, including activities in departments for loan
origination and loan servicing.

 

Determines personnel requirements and establishes work schedules.

 

Responsible for training of departmental personnel; personnel; reviewing and
evaluating performance; and recommending salary adjustments, promotions,
discharges and other personnel-related actions.

 

Provides oversight of the financial institution’s minority-owned title company,
Oak Tree Title, Ltd.

 

Supervisory Responsibilities

Manages four subordinate supervisors who supervise a total of 13 employees in
the Commercial Lending, Loan Servicing, Consumer Lending and Residential
Lending. Is responsible for the overall direction, coordination, and evaluation
of these units. Also directly supervises five non-supervisory employees. Carries
out supervisory responsibilities in accordance with the organization's policies
and applicable laws. Responsibilities include interviewing, hiring, and training
employees; planning, assigning, and directing work; appraising performance;
rewarding and disciplining employees; addressing complaints and resolving
problems.

 

Qualifications

To perform this job successfully, an individual must be able to perform each
essential duty satisfactorily. The requirements listed below are representative
of the knowledge, skill, and/or ability required. Reasonable accommodations may
be made to enable individuals with disabilities to perform the essential
functions.

 

1

 



Education and/or Experience

Master's degree (M. A.) or equivalent; or four to ten years related experience
and/or training; or equivalent combination of education and experience.

 

Language Skills

Ability to read, analyze, and interpret general business periodicals,
professional journals, technical procedures, or governmental regulations.
Ability to write reports, business correspondence, and procedure manuals.
Ability to effectively present information and respond to questions from groups
of managers, clients, customers, and the general public.

 

Mathematical Skills

Ability to calculate figures and amounts such as discounts, interest,
commissions, proportions, percentages, area, circumference, and volume. Ability
to apply concepts of basic algebra and geometry.

 

Reasoning Ability

Ability to solve practical problems and deal with a variety of concrete
variables in situations where only limited standardization exists. Ability to
interpret a variety of instructions furnished in written, oral, diagram, or
schedule form.

 

Computer Skills

To perform this job successfully, an individual should have knowledge of
Database software; Internet software; Spreadsheet software and Word Processing
software.

 

Certificates, Licenses, Registrations

 

Other Skills and Abilities

 

Other Qualifications

 

Physical Demands

The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

While performing the duties of this Job, the employee is regularly required to
sit. The employee is frequently required to use hands to finger, handle, or feel
and talk or hear. The employee is occasionally required to walk. Specific vision
abilities required by this job include ability to adjust focus.

 

Work Environment

The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

The noise level in the work environment is usually quiet.



2

 

